


EXHIBIT 10.17.2
RAYMOND JAMES FINANCIAL, INC.

AMENDMENT TO EMPLOYMENT AGREEMENT
THIS AMENDMENT TO EMPLOYMENT AGREEMENT, dated as of December 2, 2013 (this
“Amendment”), is entered into by and between Raymond James Financial, Inc.
(“Employer”) and John Carson (“Employee”). Employer and Employee are sometimes
referred to herein as the “Parties”.
A.    The Parties previously entered into that certain Employment Agreement
dated January 11, 2012 and amended and restated as of April 20, 2012 (the
“Agreement”).
B.    The Parties desire to amend the Agreement to subject Employee’s 2014 Bonus
to a performance metric and to extend the Agreement’s term.
NOW THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the Parties hereto agree as follows:
1.Term of Agreement. Section 1 of the Agreement is amended and restated in its
entirety to read as follows (added language is underlined):
1. Employment Term. Employer agrees to employ Employee under the terms of this
Agreement, and Employee agrees to be so employed, for a term commencing on the
date of consummation of the Transaction and terminating on July 31, 2014
(“Employment Term”), for the purpose of Employee rendering services to Employer.
2.    2014 Bonus. Section 4 of the Agreement is amended and restated in its
entirety to read as follows (added language is underlined):
4.    Compensation.
(a)    For services rendered under this Agreement, Employee shall receive a
salary of $300,000 per annum and bonuses as follows for the Employment Term. For
the period April through September 2012, Employee will be eligible for a
guaranteed bonus of $100,000, and a bonus of $1.25 million subject to
satisfaction of the Retained Revenue Performance Metric, both payable in
November 2012. For the period October 2012 through September 2013, Employee
shall receive a guaranteed bonus of $2.7 million (“2013 Bonus”), payable in
November 2013. For the period October 2013 through June 2014, Employee shall
receive a bonus of $1.35 million subject to satisfaction of the Pre‑Tax Income
Metric (“2014 Bonus”), payable in July 2014. The salary and bonuses referenced
above will be paid less any applicable deductions and withholdings. In addition,
any bonus awards for 2012 and 2013 in excess of $250,000 shall be paid, in part,
in RJF restricted stock units (RSU’s) subject to the price, vesting and other
provisions of RJF’s 2012 Stock Incentive Plan then in

1



--------------------------------------------------------------------------------




effect. Furthermore, in order to receive any bonus awards, Employee must be in
an “active working status at the time of payment of such bonus award. For
purposes of this Agreement, “active working status” means that Employee has not
been terminated (or been given notice of Employee’s termination) or resigned (or
given notice of Employee’s resignation).
(b)    In addition to the salary, bonus and restricted stock opportunity
described above, Employer shall provide Employee such other benefits as are
routinely provided by Employer to similarly-situated employees (e.g., paid
vacation, group health insurance, 401(k) plan).
(c)    For purposes of this Agreement, the “Retained Revenue Performance Metric”
shall be deemed satisfied if, as determined by the Compensation Committee of
Employer’s Board of Directors (the “Compensation Committee”), during Employee’s
employment the “Retained Revenue” results for the lines of business identified
in Sections 2.3(a)(i), (ii) and (iii) of the Stock Purchase Agreement in the
aggregate equal or exceed for the performance period ending on the “Purchase
Price Measurement Date” (as defined in the Stock Purchase Agreement) seventy-two
percent (72%) of the “2011 Gross Revenues” as defined in Section 2.3(b) of the
Stock Purchase Agreement.
(d)    For purposes of this Agreement, the “Pre-Tax Income Metric” shall be
deemed satisfied if, as determined by the Compensation Committee, during
Employee’s employment the Pre-Tax Income of the Fixed Income Division (i.e.,
Institutional Fixed Income and Public Finance) of the Employer is at least
$20,000,000 for the period October 2013 through June 2014.
3.    Full Force and Effect. To the extent not expressly amended hereby, the
Agreement shall remain in full force and effect.
4.    Entire Agreement. This Amendment and the Agreement constitute the full and
entire understanding and agreement between the Parties with regard to the
subjects hereof and thereof.
5.    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the Parties and their respective successors, heirs, personal
representatives and permitted assigns.
6.    Counterparts. This Amendment may be signed in any number of counterparts
and the signatures delivered by telecopy or email attachment, each of which
shall be an original, with the same effect as if the signatures were upon the
same instrument and delivered in person.
7.    Governing Law. This Amendment shall be construed in accordance with and
this Amendment and any disputes or controversies related hereto shall be
governed by the internal laws of the State of Delaware without giving effect to
any conflicts of laws principles thereof that would apply the laws of any other
jurisdiction.

2



--------------------------------------------------------------------------------




8.    Amendment. Any provision of this Amendment may be amended or waived if,
and only if, such amendment or waiver is in writing and signed in the case of an
amendment, by all Parties to such agreement, or in the case of a waiver, by the
Party against whom the waiver is to be effective.
(Remainder of page has been intentionally left blank)







3



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned Parties have caused this Amendment to be
executed as of the date first set forth above.

RAYMOND JAMES FINANCIAL, INC.




Date: December 2, 2013


By:     /s/ Paul C. Reilly    
Name: Paul C. Reilly
Title: Chief Executive Officer






EMPLOYEE




Date: December 2, 2013



/s/ John Carson    
John Carson



SIGNATURE PAGE TO AMENDMENT TO EMPLOYMENT AGREEMENT

